 



         
(LAKES LOGO) [c15110c1511001.gif]
  1 3 0 Cheshire Lane , # 1 0 1

M i n n e t o n k a , M N 5 5 3 0 5

p h o n e : ( 9 5 2 ) 4 4 9 - 9 0 9 2

f a x : ( 9 5 2 ) 4 4 9 - 9 3 5 3
 


Legal Department
Reply to: Damon E. Schramm
dschramm@lakesentertainment.com
952.449.7069


      May 4, 2007

 
   
 
  PLKS Holdings, LLC
 
  c/o Prentice Capital Management, LP
 
  623 Fifth Avenue, 32nd Floor
 
  New York, NY 10022
 
   
 
  Ladies and Gentlemen:

     
 
       Reference is hereby made to that certain Warrant No. PC-1, dated
February 15, 2006 (the “Warrant”), issued by Lakes Entertainment, Inc. (the
“Company”) to PLKS Holdings, LLC (“PLKS Holdings”) for the purchase of shares of
common stock of the Company. Capitalized terms used but not defined herein shall
have the respective meanings ascribed thereto in the Warrant.
 
   
 
       In order to induce PLKS Holdings to exercise the Warrant in full and
cause the cash proceeds from the Warrant to be paid to the Company, the Company
and PLKS Holdings hereby agree as follows:
 
   
 
       1. Warrant_Amendment. The Warrant is hereby amended by reducing the
exercise price of the Warrant from $7.50 per share to $6.50 per share (the “New
Exercise Price”).
 
   
 
       2. Warrant Exercise. PLKS Holdings is hereby exercising the Warrant, in
full, for the remaining 1,147,500 Warrant Shares and shall, within two (2) days
following the execution of this letter, deliver to the Company (i) the exercise
notice for the purchase, at the New Exercise Price, of the remaining 1,147,500
Warrant Shares and (ii) the aggregate exercise price of $7,458,750 (the
“Aggregate Exercise Price”) for the 1,147,500 Warrant Shares via wire
transfer(s) to the Company’s account set forth below:

     
 
  UBS AG
 
  ABA: 026007993
 
  UBS Financial Services
 
  A/C#: 101 - WA-258641-000
 
  For Further Credit to: Lakes Entertainment
A/C#: CP-75473-DE

     
 
       The Company acknowledges that the Aggregate Exercise Price constitutes
the aggregate exercise price for the purchase of the remaining 1,147,500 Warrant
Shares. The Company shall cause to be credited to PLKS Holdings’ balance account
(free of any restrictions) with DTC set forth below the 1,147,500 shares of
Common Stock to be issued upon exercise of the Warrant in accordance with
Section l(c) of the Warrant.

www.lakesentertainment.com

 



--------------------------------------------------------------------------------



 



         
(LAKES LOGO) [c15110c1511001.gif]
  PLKS Holdings, LLC
May 4, 2007
Page 2  




DTC#050
Account Name: PLKS Holdings, LLC
Account Number: 038-C09332

     
 
       3. Representations and Warranties of the Company. The Company represents
and warrants to PLKS Holdings that:
 
   
 
       (a) The Company has full power and authority to enter into this letter
agreement. The execution, delivery and performance of this letter agreement by
the Company have been duly authorized by all necessary corporate action on the
part of the Company. This Agreement has been duly and validly executed and
delivered by the Company and constitutes the legal, valid and binding obligation
of the Company.
 
   
 
       (b) The execution, delivery and performance by the Company of this letter
agreement do not and will not: (i) violate any decree or judgment of any court
or other governmental authority applicable to or binding on the Company;
(ii) violate any provision of any federal or state statute, rule or regulation
which is applicable to the Company; (iii) violate or breach any contract or
agreement (written or oral) to which the Company is a party or by which the
Company or any of its assets or properties are bound; or (iv) violate or
conflict with any provision of the Company’s certificate of incorporation or
bylaws. No consent or approval of, or filing with, any governmental authority or
other person not a party hereto is required for the execution, delivery and
performance by the Company of this Agreement.
 
   
 
       4. Representations and Warranties of PLKS Holdings. PLKS Holdings
represents and warrants to the Company that:
 
   
 
       (a) PLKS Holdings has full power and authority to enter into this letter
agreement. The execution, delivery and performance of this letter agreement by
PLKS Holdings have been duly authorized by all necessary limited liability
company action on the part of PLKS Holdings. This Agreement has been duly and
validly executed and delivered by PLKS Holdings and constitutes the legal, valid
and binding obligation of PLKS Holdings.
 
   
 
       (b) The execution, delivery and performance by PLKS Holdings of this
letter agreement do not and will not: (i) violate any decree or judgment of any
court or other governmental authority applicable to or binding on PLKS Holdings;
(ii) violate any provision of any federal or state statute, rule or regulation
which is applicable to PLKS Holdings; or (iii) violate or conflict with any
provision of the Company’s certificate of formation or limited liability company
agreement.
 
   
 
       (c) Upon exercise, PLKS Holdings shall have no further rights pursuant to
the Warrant other than those listed in Section l(c) and Section 16, which shall
survive in accordance with their respective terms.
 
   
 
       5. Miscellaneous.
 
   
 
       (a) This letter agreement, together with the Warrant, the Securities
Purchase Agreement and the Registration Rights Agreement, constitute the entire
agreement among the

www.lakesentertainment.com

 



--------------------------------------------------------------------------------



 



     
(LAKES LOGO) [c15110c1511001.gif]
  PLKS Holdings, LLC
May 4, 2007
Page 3

parties with respect to the matters contained herein. This letter agreement does
not amend or supersede, in any respect, the Securities Purchase Agreement and/or
the Registration Rights Agreement which shall continue in full force and effect
in accordance with their respective terms.

     (b) This letter agreement may not be amended or assigned without the prior
written consent of each party hereto. This letter agreement shall be binding
upon, enforceable against, and inure to the benefit of, the parties hereto and
their respective successors and permitted assigns. This letter agreement shall
be enforced, governed and construed in all respects in accordance with the New
York law (without regard to principles of conflicts of law). This letter
agreement may be executed in one or more counterparts, and by the different
parties hereto in separate counterparts, each of which when executed shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement.

     If the foregoing accurately reflects our mutual understanding, please sign
the acknowledgment below and return an executed copy to the Company.

     
 
  Very truly yours,

/s/ Damon E. Schramm         
Damon E. Schramm
General Counsel

     
 
  Accepted and Agreed to as
of the date first referenced above
 
   
 
  PLKS HOLDINGS, LLC

             
 
  By:   Prentice Capital Management, LP,
its Manager    
 
           
 
  By:   /s/ Mathew Hoffman

 
Name: Mathew Hoffman
Title: General Counsel    

www.lakesentertainment.com

 



--------------------------------------------------------------------------------



 



EXHIBIT A
EXERCISE NOTICE
TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS
WARRANT TO PURCHASE COMMON STOCK
LAKES ENTERTAINMENT, INC.
     The undersigned holder hereby exercises the right to purchase 1,147,500 of
the shares of Common Stock (“Warrant Shares ”) of Lakes Entertainment, Inc., a
Minnesota corporation (the “Company”), evidenced by the attached Warrant to
purchase Common Stock (the “Warrant”). Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Warrant.
     1. Form of Exercise Price. The Holder intends that payment of the Exercise
Price shall be made as:
                       ü        a “Cash Exercise” with respect to 1,147,500
Warrant Shares; and/or
                                  a “Cashless Exercise” with respect to
__________ Warrant Shares.
     2. Payment of Exercise Price. In the event that the holder has elected a
Cash Exercise with respect to some or all of the Warrant Shares to be issued
pursuant hereto, the holder shall pay the Aggregate Exercise Price in the sum of
$7,458,750 to the Company in accordance with the terms of the Warrant.
3. Delivery of Warrant Shares. The Company shall deliver to the holder 1,147,500
Warrant Shares in accordance with the terms of the Warrant.

         
Date:
  May 4, 2007    
 
 
 
   
 
           PLKS HOLDINGS, LLC          Name of Registered Holder
 
       
By:
  /s/ Mathew Hoffman
 
Name: Mathew Hoffman    
 
  Title: General Counsel of the Manager of PLKS Holdings, LLC    
 
            27-0140190            Tax ID or SSN of Registered Holder
 
             

          623 Fifth Avenue, 32nd FL, NY, NY 10022, c/o Prentice Capital
Management, LP,           Street Address of Registered Holder     Attention:
Mathew B. Hoffman    

 